DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed April 19, 2022 have been fully considered but they are not persuasive. 
Applicant argues that it is improper to interpret the claims under 35 U.S.C. 112(f).  The examiner respectfully disagrees and notes, per MPEP 2181, claim terms will be interpreted under 35 U.S.C. 112(f) if the terms meet the 3-prong analysis.  Under the 3-prong analysis, the examiner maintains that the interpretation is proper since the claim limitations use a substitute for “means” that is a non-structural term (“element” is an established nonce term per MPEP 2181(I)(A)), the terms are modified by functional language (the terms “dose activation”, “computing”, “external communication”, “connecting”, and “attachment” all represent functions of the claimed “element”), and the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function (none of the terms are further structurally defined in the claim to guide a PHOSITA’s understanding of the structure of the claimed element).  For these reasons, the examiner maintains that the interpretations are proper and are maintained.
With respect to Applicant’s arguments in regards to the 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections, the examiner finds the arguments persuasive and the rejections are withdrawn.
Allowable Subject Matter
	Claims 14 and 19-31 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:  The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed monitoring device and system.  
	The closest prior art of record is Cirillo (WO 2015136513).  
Regarding independent claims 14 and 29, Cirillo fails to teach among all the limitations or render obvious an optical sensor which is positioned to scan the surface of a dose activation element through a passage, in combination with the total structure and function as claimed.  Instead, Cirillo discloses the device/system substantially in that Cirillo discloses an optical sensor (optical sensor 9 in fig. 15) which is arranged to scan a surface of a dose activation element (fig. 14 shows the optical sensor scanning the shaft of the dose selector).  Cirillo further teaches the optical sensor is positioned within a passage (fig. 15 shows the sensor 9 positioned within a portion of housing 1 so that the sensor would necessarily be positioned with in a passage of the housing which accommodates the sensor) so that the sensor is adjacent both ends of the passage and spaced away from the surface of the dose activation element (fig. 15 shows a gap existing between the sensor 9 and the shaft).  However, as fig. 15 shows the sensor occupying the entire space of the passage which accommodate the sensor, the sensor of Cirillo cannot be considered to be positioned to scan the surface of the dose activation element through said passage nor would PHOSITA be motivated to modify the device of Cirillo to arrive to the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783